Citation Nr: 1609422	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision from the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2016, the Veteran testified at a videoconference hearing of the Board at the San Antonio, Texas RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In accordance with 38 C.F.R. § 20.1304(c), the Veteran has waived initial consideration by the agency of original jurisdiction (AOJ) of additional evidence submitted in support of his appeal.  See Veteran's filing of January 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep apnea disability have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting the claim in full, any error committed by VA with respect to the duties to notify or to assist would be harmless error and need not be considered further.

Analysis

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A claimant may be granted service connection for any disease initially diagnosed after discharge if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not listed as a chronic disease.  See 38 U.S.C.A. § 1101(3) (West 2014); 38 C.F.R. § 3.309(a) (2015).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination as to whether the requirements of service connection are met is based on an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran seeks entitlement to service connection for sleep apnea, which he contends is due to his military service.  See Veteran's claim of December 2009.  He has been diagnosed with sleep apnea.  See private treatment record of sleep study of October 2009, interpreted by Dr. H. T.  Therefore Hickson element (1) is met.

With regard to Hickson element (2), an in-service incurrence of a disease or injury, the Veteran asserts that he initially experienced sleep apnea symptoms during service in February 1985 while stationed in Frankfurt, Germany, and that he reported to an Army hospital there for treatment in 1986.   See notice of disagreement of May 2010.  He alleges that he was given a mouth guard at that time as treatment.  See transcript of January 2016 Board hearing.  He also states that he received in-service treatment for sleep apnea symptoms at Ft. Benning, Georgia at some time between October 1990 and March 1991.  Id.   The Veteran further asserts that he received treatment for sleep apnea symptoms during service in 1992 at Walter Reed Army Medical Center.  See Veteran's statements of January 2013 and June 2015.  The Veteran is competent to attest to obvious, experienced symptoms such as sleep difficulty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2015).

The Veteran's service treatment records are absent complaints of, or treatment for, sleep apnea.  The Board notes the possibility that not all of the Veteran's service treatment records, although requested by VA, are available for review.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The Board finds the Veteran credible with regard to his report of sleep disturbance symptoms during service, and Hickson element (2) is satisfied.

With respect to element (3), a nexus, medical evidence of record indicates a relationship between the Veteran's military service and his current sleep apnea.  A VA treatment record of January 2016 states: "[The Veteran] uses CPAP machine - was originally DX 1987, was able to control with night guard until 1998, when he was re-tested and started CPAP in 1999.  Shortly after receiving CPAP retired from Army.  Has been using CPAP nightly . . . OSA is more likely than not service connected."  See January 2016 VA treatment record.  The latter medical assessment, being based on an examination of the Veteran and an analysis of his history and medical condition, is probative of the nexus issue.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a medical statement depends, in part, upon the extent to which it reflects clinical data or another supporting rationale).

There is no medical evidence demonstrating that the Veteran's sleep apnea is not related to his military service.  The United States Court of Appeals for Veterans Claims has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  That is, the Board should not undertake further development for the purpose of obtaining evidence against an appellant's claim.  Id.

Because competent and probative evidence of record indicates that the Veteran's sleep apnea is related to his military service, Hickson element (3) is met, and service connection for a sleep apnea disability is warranted. 


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


